DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art reference of record, Yin et al. (US 2008/0284394), teaches a linear power supply circuit (Figure 7), comprising:
a first output transistor (MPass1) and a second output transistor (MPass) installed between an input terminal (VCC) to which an input voltage (VCC) is applied and an output terminal (A) to which an output voltage (Vo) is applied; and
a driver (gm1, gm2) configured to drive the first output transistor (MPass1) and the second output transistor (MPass) based on a difference (determined by gm1) between a voltage (at B) based on the output voltage (Vo) and a reference voltage (Ref),
wherein an output signal (from gm2) of the driver (gm1, gm2) is input to a control terminal (gate) of the first output transistor (MPass1), and
wherein the output signal (from gm2) of the driver (gm1, gm2) is input to a control terminal (gate) of the second output transistor (MPass).
via a first resistor. ”, as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 30, 2021